COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00413-CV


In the Interest of E.C., a child            §    From the 322nd District Court

                                            §    of Tarrant County (322-529035-13)

                                            §    August 7, 2014

                                            §    Opinion by Chief Justice Livingston

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. We render judgment dismissing the suit.

      It is further ordered that appellees B.F. and W.F. shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston